MEMORANDUM **
The record does not compel the conclusion that Kucalovic testified credibly. See Malkandi v. Mukasey, 544 F.3d 1029, 1040 (9th Cir.2008). Kucalovic did not disclose his sister, who has lived in Tuzla without any problems, nor his own residence in Tuzla, as reported by his daughter’s birth certificate. Kucalovic’s testimony regarding his parents conflicted with what they wrote. His returning to Bosnia after spending six months in the United States without applying for asylum, and remaining in Celic for nine months after allegedly finding mines on his property and receiving death threats, are facts supporting the adverse credibility decision. See Loho v. *714Mukasey, 581 F.3d 1016, 1018 (9th Cir.2008).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.